DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on October 27, 2022, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

The proposed replacement drawing sheets filed on October 27, 2022 have been disapproved by the examiner and will not be entered because:
In amended Fig. 5, the illustration of the cross member 38 has been modified such that the relative dimension of this member in the FR direction is inconsistent with Figs. 2 and 4. Note that, in amended Fig. 5, the relative dimension of member 38 in the FR direction (e.g., in comparison to the dimensions of the first and coupling members 40, 42 in the FR direction) is much smaller than it is in Figs. 2 and 4.
Amended Fig. 10 does not include any portions shown in cross-section (i.e., it has no portions with cross hatching), which is inconsistent with the specification’s description of the figure as showing a cross-section.
Reference numbers 166, 174 appear in amended Fig. 10, but the joining walls 166, 174 are not illustrated in the figure. See the joining wall 166 in Fig. 7, and the joining wall 174 in Figs. 8-9.

Claims Subject to Examination
Amended reissue claims 1-8, 10 and 11 are subject to examination. Patent claim 9 and new reissue claim 12 have been canceled.

Objection to Amendment – Formalities
The amendment filed October 27, 2022 is objected to as failing to fully comply with 37 CFR 1.173(b)-(g).

In amended claim 11, “second[configuration]” (l. 2) should read “second [configuration]”, i.e., a space has been improperly omitted.
Throughout the amendments to the patent specification, the term “FIG.” has been changed to “Fig.” without showing the changes made using the required single brackets (for text omitted) and underlining (for text added). This improper change appears in at least the following locations:
The 2nd line of the rewritten paragraph beginning at col. 6, l. 61.
The 2nd line of the rewritten paragraph beginning at col. 6, l. 63.
The 2nd line of the rewritten paragraph beginning at col. 7, l. 13.
The 1st line of the rewritten paragraph beginning at col. 7, l. 27.
The 1st, 17th and 20th lines of the rewritten paragraph beginning at col. 8, l. 1.
The 1st and 6th lines of the rewritten paragraph beginning at col. 8, l. 36.
The 3rd and 10th lines of the rewritten paragraph beginning at col. 8, l. 65.
The 1st and 4th lines of the rewritten paragraph beginning at col. 9, l. 31.
The 6th and 8th lines of the rewritten paragraph beginning at col. 9, l. 40.
The 6th and 9th lines of the rewritten paragraph beginning at col. 10, l. 3.
The 3rd, 10th and 13th lines of the rewritten paragraph beginning at col. 11, l. 1.
The 4th line of the rewritten paragraph beginning at col. 11, l. 29.
The 1st line of the rewritten paragraph beginning at col. 11, l. 54.
The 4th line of the rewritten paragraph beginning at col. 14, l. 14.
The 1st, 4th and 12th lines of the rewritten paragraph beginning at col. 14, l. 63.
The 1st line of the rewritten paragraph beginning at col. 15, l. 16.
The 1st line of the rewritten paragraph beginning at col. 15, l. 49.
The 1st and 4th lines of the rewritten paragraph beginning at col. 15, l. 60.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(b)-(g) in response to this Office action.

The amendments to the specification filed October 27, 2022 are also objected to for the following reasons. Appropriate correction is required.

In the 6th to 7th lines of the rewritten paragraph beginning at col. 1, l. 20, “uniform portion capable of selectively changing length” is inaccurate since a uniform (i.e., fixed length) portion is not capable of selectively changing its own length. The examiner suggests amending this to read “uniform portion capable of selectively changing the length of the frame structure”.

The rewritten paragraph beginning at col. 3, l. 57 recites “in a vehicle front view of the coupling section, at least one ridge line, of plural ridge lines within a face of the [leading] larger end portion of the first [configuration] coupling member that is a face opposing the second [configuration] coupling member, is disposed so as to be substantially superimposed on at least one ridge line of plural ridge lines within a face of the [leading] larger end portion of the second [configuration] coupling member that is a face opposing the first [configuration] coupling member” (ll. 2-8). This subject matter is inaccurate because it is inconsistent with the specification and drawings. As shown in Figs. 2, 4 and 5, the opposing faces defined by the joining walls 56, 90 of the first and second coupling members 40, 42 do not have ridge lines, and do not have respective ridge lines substantially superimposed on one another. The drawings do not show and the specification does not identify (with reference to the drawings) any ridge lines within the opposing faces of the joining walls 56, 90.

The rewritten paragraph beginning at col. 4, l. 1 recites “in a vehicle front view of the coupling section, at least one ridge line of the plural ridge lines within the face of the [leading] larger end portion of the first [configuration] coupling member that is a face opposing the second [configuration] coupling member is disposed so as to be substantially superimposed on at least one ridge line of the plural ridge lines within the face of the [leading] larger end portion of the second [configuration] coupling member that is a face opposing the first [configuration] coupling member” (ll. 1-7). This subject matter is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 5, l. 53 recites that at least one ridge line of the coupling section is “continuous” (l. 4) with at least one ridge line of either the front frame or the rear frame. The term “continuous” means to form an unbroken whole, without interruption. This term fails to accurately characterize the relationship between the second coupling member 42 and the rear frame member 28. As shown in Figs. 2 and 3, a discontinuity and an offset exist between these members. The same is true of the relationship between the second coupling member 42 and the front frame member 26.

The rewritten paragraph beginning at col. 5, l. 60 recites that at least one ridge line of the coupling section is “continuous” (l. 2) with at least one ridge line of either the front frame or the rear frame. This subject matter is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 7, l. 27 recites “The front frame member 16…is configured including a pair of left and right front-side members 26…” (ll. 4-6). It is inaccurate to describe a singular “member” 16 as including plural members 26.

The rewritten paragraph beginning at col. 7, l. 41 recites “The rear frame member 20…is configured including a pair of left and right rear-side members 28…” (ll. 1-3). It is inaccurate to describe a singular “member” 20 as including plural members 28.

The rewritten paragraph beginning at col. 7, l. 47 recites “the intermediate frame member 22 is configured including a pair of left and right rockers 30…, a front cross member 34…, and a rear cross member 38…” (ll. 3-8). It is inaccurate to describe a singular “member” 22 as including plural members 30, 34, 38.

In the 14th line of the rewritten paragraph beginning at col. 7, l. 47, “joins” should read “[joins] joints”.

The rewritten paragraph beginning at col. 8, l. 1 recites that a ridge line of the first coupling member 40 is “substantially superimposed on” (l. 11) the ridge line 52 of the rocker 30 such that the first coupling member 40 is “continuous” (l. 13) with the rocker 30. The term “superimposed” indicates that the ridge line of the first coupling member 40 is placed over the ridge line 52 of the rocker 30. The term “continuous” means to form an unbroken whole, without interruption. These terms fail to accurately characterize the relationship between the first coupling member 40 and the rocker 30. As shown in Fig. 2, a discontinuity and an offset exist between these members. 

The rewritten paragraph beginning at col. 9, l. 40 recites that the second coupling member 42 is attached to the first coupling member 40 so at to be “continuous” thereto along the vehicle front-rear direction (see ll. 1-2). The term “continuous” means to form an unbroken whole, without interruption. This term fails to accurately characterize the relationship between the first coupling member 40 and the second coupling member 42. As shown in Figs. 2, 4 and 5, a discontinuity exists between these members.

The rewritten paragraph beginning at col. 9, l. 40 recites that the ridge line 84 of the second coupling member 42 is “substantially superimposed on” (l. 15) and “continuous with” (l. 17) the ridge line 88 of the rear frame member 28. The term “superimposed” indicates that the ridge line 84 of the second coupling member 42 is placed over the ridge line 88 of the rear frame member 28. The term “continuous” means to form an unbroken whole, without interruption. These terms fail to accurately characterize the relationship between the ridge line 84 of the second coupling member 42 and the ridge line 88 of the rear frame member 28. As shown in Figs. 3, a discontinuity and an offset exist between these members. 

The rewritten paragraph beginning at col. 10, l. 26 recites “Note that some ridge lines of plural ridge lines extending along the vehicle front-rear direction of the joining wall portion 56 of the first [configuration] coupling member 40 are disposed so as to be continuous with some ridge lines of plural ridge lines extending along the vehicle front-rear direction of the joining wall portion 90 of the opposing second [configuration] coupling member 42” (ll. 16-20). This subject matter is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 10, l. 26 recites “Moreover, in vehicle front view, some ridge lines of plural ridge lines within the face (vehicle rear face) of the joining wall portion 56 of the first [configuration] coupling member 40 that is a face opposing the second [configuration] coupling member 42 are disposed so as to be superimposed on some ridge lines of plural ridge lines within the face (vehicle front face) of the joining wall portion 90 of the second [configuration] coupling member 42 that is a face opposing the first [configuration] coupling member 40” (ll. 20-26). This subject matter is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 10, l. 26 recites “In other words, some of the ridge lines within the vehicle rear face of the joining wall portion 56 are disposed so as to oppose some of the ridge lines within the vehicle front face of the joining wall portion 90 in the vehicle front-rear direction” (ll. 26-29). This subject matter is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 11, l. 1 recites “Note that as illustrated in Fig. 3, leading end portions of the plural first ribs 110 are respectively curved such that in plan view of the vehicle, the leading end portions of the plural first ribs 110 are positioned further toward the vehicle front on progression toward the vehicle width direction outer side” (ll. 10-13). Since the disclosed vehicle structure has front and rear portions and a front-rear direction, it is inaccurate to characterize the first ribs 110 as having “leading” end portions that are positioned further toward the vehicle front on progression toward the vehicle width direction outer side. The “leading” (i.e., forward) end portions of the ribs 110 are not illustrated in Fig. 3 as positioned further toward the vehicle front on progression toward the vehicle width direction outer side. Rather, the trailing (i.e., rearward) end portions of the ribs 110 are illustrated in Fig. 3 as positioned further toward the vehicle front on progression toward the vehicle width direction outer side. 

The rewritten paragraph beginning at col. 11, l. 1 recites “Moreover, as illustrated in Fig. 5, leading end portions of the plural second ribs 112 are also positioned further toward the vehicle front on progression toward the vehicle width direction outer side so as to correspond to the leading end portions of the first ribs 110.” (ll. 10-13). Since the disclosed vehicle structure has front and rear portions and a front-rear direction, it is inaccurate to characterize the second ribs 112 as having “leading” end portions that are positioned further toward the vehicle front on progression toward the vehicle width direction outer side. The “leading” (i.e., forward) end portions of the ribs 112 are illustrated in Fig. 5 as positioned such that they are aligned in the vehicle width direction. It is the trailing (i.e., rearward) end portions of the ribs 112 that are illustrated in Fig. 5 as positioned further toward the vehicle front on progression toward the vehicle width direction outer side. Further, the phrase “so as to correspond to the leading end portions of the first ribs 110” (ll. 15-16) is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 12, l. 28 recites “the intermediate frame member 22 includes the rockers 30…, and the front cross member 34 and the rear cross member 38…” (ll. 1-2). It is inaccurate to describe a singular “member” 22 as including plural members 30, 34, 38.

The rewritten paragraph beginning at col. 12, l. 64 recites “in vehicle front view, at least one ridge line of the plural ridge lines within the face of the [leading] larger end portion 54 of the first [configuration] coupling member 40 that is a face opposing the second [configuration] coupling member 42 is disposed so as to be substantially superimposed on at least one ridge line of the plural ridge lines within the face of the [leading] larger end portion 92 of the second [configuration] coupling member 42 that is a face opposing the first [configuration] coupling member 40” (ll. 1-7). This subject matter is inaccurate for the reasons given above.

The rewritten paragraph beginning at col. 14, l. 35 recites “may be disposed upper side” (l. 8), which is not correct grammatically. 

The rewritten paragraph beginning at col. 14, l. 63 recites that the ridge line 164 of the first coupling member 154 is “substantially superimposed on” (l. 12) the ridge line 52 of the rocker 30. This subject matter is inaccurate for the reasons given above.

The amendments to the specification filed October 27, 2022 fail to amend the abstract in a manner consistent with the other amendments to the specification. Thus, the amendments fail to address the objections to the subject matter recited in the abstract. See the previous Office action mailed on June 13, 2022.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,392,052 B2, which issued from Application No. 15/787,326. The “original disclosure” is the disclosure of Application No. 15/787,326 as filed on October 18, 2017. Any subject matter added to the disclosure (including the claims) during either the examination of the instant reissue application or the earlier-concluded examination of Application No. 15/787,326 does not constitute a part of the “original disclosure”.

Objection to Amendment – New Matter
35 USC 132(a) prohibits any amendment that introduces new matter into the disclosure of the invention.

35 USC 251(a) prohibits the introduction of new matter into the application for reissue.

The amendment filed October 27, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the reasons given below.

Amended claim 1 recites “a first [configuration] coupling member attached to [the framework member of] the intermediate frame member [so as to be continuous with the framework member] in the vehicle front-rear direction” (ll. 10-12). Due to the omission of the phrase “so as to be continuous with the framework member”, the claim scope has been modified such that it now requires a first coupling member attached to the intermediate frame member “in the vehicle front-rear direction”. However, there is no support in the original disclosure for the first coupling member 40 being attached to a member of the intermediate frame 22 “in the vehicle front-rear direction”. As shown in Fig. 2, the first coupling member 40 is disclosed as having (i) a horizontal wall portion 46 attached to the rocker 30 in the OUT (i.e., vehicle width) direction, and (ii) a vertical wall portion 48 attached to the rocker 30 in the UP (i.e., vertical) direction. Further, the cross member 38 is disclosed as being attached to the joining wall 56 of the first coupling member 40 in the OUT (i.e., vehicle width) direction. No portion of the original disclosure establishes that the first coupling member 40 is attached to a member of the intermediate frame 22 “in the vehicle front-rear direction”. The examiner suggests amending claim 1 to recite “a first [configuration] coupling member attached to [the framework member of] the intermediate frame member so as to extend [be continuous with the framework member] in the vehicle front-rear direction” (ll. 10-12).

Amended claim 1 recites “a second [configuration] coupling member attached to the first [configuration] coupling member [so as to be continuous with the first configuration member] in the vehicle front-rear direction” (ll. 14-16). Due to the omission of the phrase “so as to be continuous with the framework member”, the claim scope has been modified such that it now requires a second coupling member attached to the first coupling member “in the vehicle front-rear direction”. However, there is no support in the original disclosure for the second coupling member 42 being attached to the first coupling member 40 “in the vehicle front-rear direction”. As shown in Figs. 2 and 4-5, the joining wall 90 of the second coupling member 42 is disclosed as being attached to the joining wall 56 of the first coupling member 40 in the OUT (i.e., vehicle width) direction. No portion of the original disclosure establishes that the second coupling member 42 is attached to the first coupling member 40 “in the vehicle front-rear direction”. The examiner suggests amending claim 1 to recite “a second [configuration] coupling member attached to the first [configuration] coupling member so as to extend from [be continuous with] the first [configuration] coupling member in the vehicle front-rear direction” (ll. 14-16).

Amended claim 2 recites “the intermediate frame member includes: a pair of left and right rockers [that constitute the framework member]; and a cross member [coupling] coupled between the pair of left and right rockers [together] in the vehicle width direction” (ll. 1-5). However, there is no support in the original disclosure for a singular intermediate frame “member” that includes a pair of rockers and a cross member. Rather, the original disclosure describes an intermediate frame 22 that is part of an intermediate frame section and that includes the pair of rockers 30, 30 and the cross members 34, 38. The examiner suggests amending claim 2 to recite “the vehicle intermediate [frame] section includes: a pair of left and right rockers [that constitute the framework member]; and a cross member [coupling] coupled between the pair of left and right rockers [together] in the vehicle width direction, one of the pair of left and right rockers constituting said intermediate frame member and being” (ll. 1-5).

Amended claim 4 requires at least one ridge line in the vicinity of the larger end portion of the first coupling member that is “co-linear with” (l. 4) at least one ridge line in the vicinity of the larger end portion of the second coupling member. However, there is no support in the original disclosure for “co-linear” ridge lines. The term “co-linear” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “co-linear”, and they are not identified in the patent drawings. Further, it is not readily apparent, from the patent drawings themselves, which portions of the first and second coupling members 40, 42 constitute the ridge lines discussed in the patent specification. Thus, the drawings cannot be relied upon as providing support for the newly claimed “co-linear” ridge lines.

Amended claim 10 requires a ridge line of the coupling section that is “parallel to” (l. 3) a ridge line on either the front frame member or the rear frame member. However, there is no support in the original disclosure for “parallel” ridge lines. The term “parallel” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “parallel”. Further, the patent drawings do not establish that either the first coupling member 40 or the second coupling member 42 possesses a ridge line that is parallel to the disclosed ridge line 88 (see Fig. 4) of the rear frame member 28. Rather, the first and second coupling members 40, 42 are illustrated as having complex, non-linear shapes such that their edges (or ridge lines) are not parallel to the disclosed ridge line 88 (see Fig. 4) of the rear frame member 28.

The rewritten paragraph beginning at col. 1, l. 55 recites “a first [configuration] coupling member attached to [the framework member of] the intermediate frame member [so as to be continuous with the framework member] in the vehicle front-rear direction, and a second [configuration] coupling member attached to the first [configuration] coupling member [so as to be continuous with the first configuration member] in the vehicle front-rear direction” (ll. 9-13). See the explanation above with respect to the similar subject matter recited in claim 1.

The rewritten paragraph beginning at col. 2, l. 17 recites “the first [configuration] coupling member that is attached [so as to be continuous with the framework member of] to the intermediate frame member in the vehicle front-rear direction, and the second [configuration] coupling member that is attached [so as to be continuous with] to the first [configuration] coupling member in the vehicle front-rear direction” (ll. 8-12). See the explanation above with respect to the similar subject matter recited in claim 1.

The rewritten paragraph beginning at col. 2, l. 58 recites “the intermediate frame member includes a pair of left and right rockers…, and a cross member [coupling] coupled between the pair of left and right rockers [together] in the vehicle width direction” (ll. 2-4). See the explanation above with respect to the similar subject matter recited in claim 2.

The rewritten paragraph beginning at col. 2, l. 64 recites “the intermediate frame member includes the rockers… and the cross member [coupling] coupled between the rockers [together] in the vehicle width direction” (ll. 1-3). See the explanation above with respect to the similar subject matter recited in claim 2.

The rewritten paragraph beginning at col. 3, l. 27 describes at least one ridge line in the vicinity of the larger end portion of the first coupling member that is “co-linear with” (l. 5) at least one ridge line in the vicinity of the larger end portion of the second coupling member. See the explanation above with respect to the similar subject matter recited in claim 4.

The rewritten paragraph beginning at col. 3, l. 37 describes at least one ridge line in the vicinity of the larger end portion of the first coupling member that is “co-linear with” (l. 4) at least one ridge line in the vicinity of the larger end portion of the second coupling member. See the explanation above with respect to the similar subject matter recited in claim 4.

The rewritten paragraph beginning at col. 3, l. 50 defines the term “co-linearly” (l. 1) with respect to configurations of ridge lines. See the explanation above with respect to the similar subject matter recited in claim 4.

The rewritten paragraph beginning at col. 7, l. 27 recites “a front frame member 16” (l. 2), further recites “The front frame member 16…is configured including a pair of left and right front-side members 26…” (ll. 4-6), and recites “the front frame member 16 (l. 8). The original disclosure does not provide support for frame component/section 16 being a singular “member” that includes a pair of plural members 26. Rather, the original disclosure describes frame component/section 16 as a front frame that is part of a vehicle front section.

The rewritten paragraph beginning at col. 7, l. 27 recites “a rear frame member 20” (l. 2). The original disclosure does not provide support for frame component/section 20 being a singular “member”. Rather, the original disclosure describes frame component/section 20 as a rear frame that is part of a vehicle rear section.

The rewritten paragraph beginning at col. 7, l. 27 recites “an intermediate frame member 22” (ll. 2-3). The original disclosure does not provide support for frame component/section 22 being a singular “member”. Rather, the original disclosure describes frame component/section 22 as an intermediate frame that is part of a vehicle intermediate section.

The rewritten paragraph beginning at col. 7, l. 41 recites “The rear frame member 20…is configured including a pair of left and right rear-side members 28…” (ll. 1-3), and recites “the rear frame member 20”. The original disclosure does not provide support for frame component/section 20 being a singular “member” that includes a pair of plural members 28. Rather, the original disclosure describes frame component/section 20 as a rear frame that is part of a vehicle rear section.

The rewritten paragraph beginning at col. 7, l. 47 recites “The intermediate frame member 22” (l. 1), and recites “the intermediate frame member 22 is configured including a pair of left and right rockers 30…, a front cross member 34…, and a rear cross member 38…” (ll. 3-8). The original disclosure does not provide support for frame component/section 22 being a singular “member” that includes plural members 30, 34, 38. Rather, the original disclosure describes frame component/section 22 as an intermediate frame that is part of a vehicle intermediate section.

The rewritten paragraph beginning at col. 7, l. 47 recites “the front frame member 16 and the rear frame member 20” (ll. 2-3 and l. 12). See the explanation above.

The rewritten paragraph beginning at col. 8, l. 1 recites “the intermediate frame member 22” (l. 3). See the explanation above.

The rewritten paragraph beginning at col. 9, l. 40 recites “the rear frame member 20” (ll. 12-13, 15 and 17-18) and “the front frame member 16” (l. 21). See the explanation above.

The rewritten paragraph beginning at col. 11, l. 29 recites “the rear frame member 20” (l. 10). See the explanation above.

The rewritten paragraph beginning at col. 11, l. 54 recites “the front frame member 16” (ll. 2, 14 and 19), “the intermediate frame member 22” (ll. 3, 7, 13 and 20), and “the rear frame member 20” (ll. 6, 14-15 and 19). See the explanation above.

The rewritten paragraph beginning at col. 11, l. 54 recites “the first [configuration] coupling member 40 that is attached [so as to be continuous with] to the rocker 30 of “the intermediate frame member 22 in the vehicle front-rear direction, and the second [configuration] coupling member 42 that is attached [so as to be continuous with] to the first [configuration] coupling member 40 in the vehicle front-rear direction” (ll. 8-12). See the explanation above with respect to the similar subject matter recited in claim 1.

The rewritten paragraph beginning at col. 12, l. 28 recites ““the intermediate frame member 22 includes the rockers 30…, and the front cross member 34 and the rear cross member 38…” (ll. 1-2). See the explanation above with respect to the similar subject matter recited in claim 2.

The rewritten paragraph beginning at col. 12, l. 50 describes at least one ridge line in the vicinity of the larger end portion of the first coupling member 40 that is “co-linear with” (l. 4) at least one ridge line in the vicinity of the larger end portion of the second coupling member 42. See the explanation above with respect to the similar subject matter recited in claim 4.

The rewritten paragraph beginning at col. 13, l. 26 describes at least one ridge line of the coupling sections that is “co-linear with” (l. 2) at least one ridge line of the front frame 16 or the rear frame 20 in the vehicle front-rear direction. However, there is no support in the original disclosure for “co-linear” ridge lines. The term “co-linear” does not appear in the patent specification. While ridge lines are discussed in the patent specification, they are not described as being “co-linear”, and they are not identified in the patent drawings. Thus, the drawings cannot be relied upon as providing support for the newly claimed “co-linear” ridge lines. Further, the term “co-linear” fails to accurately characterize the relationship between the ridge line 84 of the second coupling member 42 and the ridge line 88 of the rear frame member 28. As shown in Figs. 3, a discontinuity and an offset exist between these members.

The rewritten paragraph beginning at col. 13, l. 26 recites “the front frame member 16” (ll. 3, 4-5 and 6), “the rear frame member 20” (ll. 3, 5 and 6), and “the intermediate frame member 22” (ll. 5 and 5-6). See the explanation above.

The rewritten paragraph beginning at col. 14, l. 63 recites “the intermediate frame member 22” (l. 4). See the explanation above.

The rewritten paragraph beginning at col. 15, l. 39 recites “the rear frame member 20” (l. 4) and “the front frame member 16” (l. 7). See the explanation above.

The rewritten paragraph beginning at col. 16, l. 52 recites “the front frame member 16” (ll. 2 and 4) and “the rear frame member 20” (ll. 2-3 and 4). See the explanation above.

The rewritten paragraph beginning at col. 17, l. 45 recites that ridge lines of the joining wall portion 56, 166 of the first coupling member 40, 154 are “co-linear with” (ll. 2-3) ridge lines of the joining wall portion 90, 174 of the second coupling member 42, 156. However, there is no support in the original disclosure for “co-linear” ridge lines. The term “co-linear” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “co-linear”, and they are not identified in the patent drawings. Further, it is not readily apparent, from the patent drawings themselves, which portions of the first and second coupling members 40, 42 constitute the ridge lines discussed in the patent specification. Thus, the drawings cannot be relied upon as providing support for the newly claimed “co-linear” ridge lines.

The rewritten paragraph beginning at col. 17, l. 45 recites that ridge lines of the joining wall portion 56, 166 of the first coupling member 40, 154 “may be…non-co-linear with” (l. 5) ridge lines of the joining wall portion 90, 174 of the second coupling member 42, 156. However, there is no support in the original disclosure for “non-co-linear” ridge lines. The term “non-co-linear” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “non-co-linear”, and they are not identified in the patent drawings. Further, it is not readily apparent, from the patent drawings themselves, which portions of the first and second coupling members 40, 42 constitute the ridge lines discussed in the patent specification. Thus, the drawings cannot be relied upon as providing support for the newly claimed “non-co-linear” ridge lines.

The rewritten paragraph beginning at col. 17, l. 52 recites that at least one ridge line of the coupling sections is “co-linear with” (l. 2) at least one ridge line of the front frame 16, rear frame 20 or intermediate frame 22. However, there is no support in the original disclosure for “co-linear” ridge lines. The term “co-linear” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “co-linear”. Further, the term “co-linear” fail to accurately characterize the relationship between either the ridge line (see Fig. 2) of the first coupling member 40 and the ridge line 52 of the rocker 30, or the ridge line 84 of the second coupling member 42 and the ridge line 88 of the rear frame member 28. As shown in Figs. 2-3, a discontinuity and an offset exist between these members.

The rewritten paragraph beginning at col. 17, l. 52 recites “the front frame member 16” (ll. 2-3), “the rear frame member 20” (l. 3), and “the intermediate frame member 22” (l. 3). See the explanation above.

The rewritten paragraph beginning at col. 17, l. 52 recites that at least one ridge line of the coupling sections is “non-co-linear with” (ll. 4-5) at least one ridge line of the front frame 16, rear frame 20 or intermediate frame 22.. However, there is no support in the original disclosure for “non-co-linear” ridge lines. The term “non-co-linear” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “non-co-linear”. Further, the newly claimed “non-co-linear” relationship encompasses configurations that go beyond the scope of the relationships illustrated in the patent drawings.

Applicant is required to cancel the new matter in response to this Office action.

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on October 26, 2022 is acceptable. Accordingly, the prior objection to the ADS is withdrawn. 

Consent of Assignee
The corrected combined Statement under 37 C.F.R. 3.73(c) and Consent of Assignee to Reissue filed on October 27, 2022 is defective because the S-signature is not properly executed. Pursuant to 37 CFR 1.4(d)(2)(iii), the signer’s name must be: (i) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and (ii) reasonably specific enough so that the identity of the signer can be readily recognized.

Correction of the Consent of Assignee is required. Use of Form PTO/AIA /53 is encouraged. 

Reissue Oath/Declaration
The corrected reissue declaration filed on October 27, 2022 is defective because it fails to specifically identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.

In the present case, reissue claim 1 is broadened relative to patent claim 1 at least because: (i) the “continuous” limitations (see ll. 10-16) are omitted; and (ii) the “suspension arm” (see ll. 31-32) is no longer positively recited.

The corrected reissue declaration filed on October 27, 2022 discusses the correction of inaccuracies in patent claim 1, but does not identify patent claim 1 as a claim that this reissue application seeks to broaden.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3:  Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Amended claim 1 recites “a first [configuration] coupling member attached to [the framework member of] the intermediate frame member [so as to be continuous with the framework member] in the vehicle front-rear direction” (ll. 10-12). Due to the omission of the phrase “so as to be continuous with the framework member”, the claim scope has been modified such that it now requires a first coupling member attached to the intermediate frame member “in the vehicle front-rear direction”. This amendment renders the claim indefinite because it fails to conform to the description of the invention found in the original disclosure. As shown in Fig. 2, the first coupling member 40 is disclosed as having (i) a horizontal wall portion 46 attached to the rocker 30 in the OUT (i.e., vehicle width) direction, and (ii) a vertical wall portion 48 attached to the rocker 30 in the UP (i.e., vertical) direction. Further, the cross member 38 is disclosed as being attached to the joining wall 56 of the first coupling member 40 in the OUT (i.e., vehicle width) direction. No portion of the original disclosure establishes that the first coupling member 40 is attached to a member of the intermediate frame 22 “in the vehicle front-rear direction”. The examiner suggests amending claim 1 to recite “a first [configuration] coupling member attached to [the framework member of] the intermediate frame member so as to extend [be continuous with the framework member] in the vehicle front-rear direction” (ll. 10-12).

Amended claim 1 recites “a second [configuration] coupling member attached to the first [configuration] coupling member [so as to be continuous with the first configuration member] in the vehicle front-rear direction” (ll. 14-16). Due to the omission of the phrase “so as to be continuous with the framework member”, the claim scope has been modified such that it now requires a second coupling member attached to the first coupling member “in the vehicle front-rear direction”. This amendment renders the claim indefinite because it fails to conform to the description of the invention found in the original disclosure. As shown in Figs. 2 and 4-5, the joining wall 90 of the second coupling member 42 is disclosed as being attached to the joining wall 56 of the first coupling member 40 in the OUT (i.e., vehicle width) direction. No portion of the original disclosure establishes that the second coupling member 42 is attached to the first coupling member 40 “in the vehicle front-rear direction”. The examiner suggests amending claim 1 to recite “a second [configuration] coupling member attached to the first [configuration] coupling member so as to extend from [be continuous with] the first [configuration] coupling member in the vehicle front-rear direction” (ll. 14-16).

Amended claim 2 recites “the intermediate frame member includes: a pair of left and right rockers [that constitute the framework member]; and a cross member [coupling] coupled between the pair of left and right rockers [together] in the vehicle width direction” (ll. 1-5). Thus, the claim has been amended to require a singular intermediate frame “member” that includes a pair of rockers and a cross member. This amendment renders the claim indefinite because it fails to conform to the description of the invention found in the original disclosure. The original disclosure describes an intermediate frame 22 that is part of an intermediate frame section and that includes the pair of rockers 30, 30 and the cross members 34, 38. The examiner suggests amending claim 2 to recite “the vehicle intermediate [frame] section includes: a pair of left and right rockers [that constitute the framework member]; and a cross member [coupling] coupled between the pair of left and right rockers [together] in the vehicle width direction, one of the pair of left and right rockers constituting said intermediate frame member and being” (ll. 1-5).

Amended claim 4 requires at least one ridge line in the vicinity of the larger end portion of the first coupling member that is “co-linear with” (l. 4) at least one ridge line in the vicinity of the larger end portion of the second coupling member. However, the original disclosure does not describe the claimed “co-linear” ridge lines. The term “co-linear” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “co-linear”, and they are not identified in the patent drawings. Further, it is not readily apparent, from the patent drawings themselves, which portions of the first and second coupling members 40, 42 constitute the ridge lines discussed in the patent specification and now claimed as being “co-linear”. Due to the lack of sufficient supporting disclosure, the scope of the claim is indefinite.

Amended claim 5 recites “in a vehicle front view of the coupling section, at least one ridge line, of a plurality of ridge lines within a face of the [leading] larger end portion of the first [configuration] coupling member that is a face opposing the second [configuration] coupling member, is disposed so as to be substantially superimposed on at least one ridge line of a plurality of ridge lines within a face of the [leading] larger end portion of the second [configuration] coupling member that is a face opposing the first [configuration] coupling member”. This subject matter is indefinite because it is inconsistent with the specification and drawings. As shown in Figs. 2, 4 and 5, the opposing faces defined by the joining walls 56, 90 of the first and second coupling members 40, 42 do not have ridge lines, and do not have respective ridge lines substantially superimposed on one another. The drawings do not show and the specification does not identify (with reference to the drawings) any ridge lines within the opposing faces of the joining walls 56, 90.

Amended claim 10 requires a ridge line of the coupling section that is “parallel to” (l. 3) a ridge line on either the front frame member or the rear frame member. However, the original disclosure does not describe the claimed “parallel” ridge lines. The term “parallel” does not appear in the patent specification. While the claimed ridge lines are discussed in the patent specification, they are not described as being “parallel”. Further, the patent drawings do not establish that either the first coupling member 40 or the second coupling member 42 possesses a ridge line that is parallel to the disclosed ridge line 88 (see Fig. 4) of the rear frame member 28. Rather, the first and second coupling members 40, 42 are illustrated as having complex, non-linear shapes such that their edges (or ridge lines) are not parallel to the disclosed ridge line 88 (see Fig. 4) of the rear frame member 28. Due to the lack of sufficient supporting disclosure, the scope of the claim is indefinite.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Beste et al.”
DE Publication No. 10 2004 019 750 A1 (with translation)

“Iwatsuki”
US Patent No. 6,203,099 B1

“Kaneko et al.”
JP Publication No. 2015-128982 A (with translation)

“Kawazu et al.”
US Publication No. 2003/0042057 A1

“Kim et al.”
US Publication No. 2014/0151991 A1

“Kobayashi et al.”
CN Publication No. 105050889 A (with translation)

“Matsuura”
US Patent No. 4,557,519

“Mildner et al.”
US Publication No. 2012/0119542 A1

“Rieck et al.”
EP Publication No. 0 591 715 A2 (with translation)

“Takao et al.”
EP Publication No. 2 749 479 A1

“Takeuchi”
US Publication No. 2002/0063445 A1

“Terada et al.”
US Publication No. 2015/0217810 A1




Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 5:  Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Matsuura.
Matsuura discloses a vehicle structure including a pair of front frame members 10, 10 disposed forward with respect to a pair of rockers (side sills) 2, 2, which constitute intermediate frame members that are disposed forward of a pair of rear frame members 4, 4. See Figs. 1-3; col. 2, ll. 46-55; col. 2, l. 62 to col. 3, l. 3; col. 3, ll. 31-34. Figs. 4-7 illustrate a coupling section between one of the rockers 2 and one of the rear frame members 4. This coupling section includes:
A first coupling member 21 connected to both an inner panel 2b of the rocker 2 and a forward portion 4b of the rear frame member 4 via a flange portion 21b of the first coupling member 21 and also connected to the forward portion 4b via fasteners. See Figs. 4, 5 and 7; col. 4, ll. 22-35. As shown in Figs. 4, 5 and 7, the flange portion 21b includes upwardly extending flanges that are secured to the inner panel 2b and the forward portion 4b. As shown in Figs. 4 and 7, the first coupling member 21 (i) extends in the vehicle front-rear direction, and (ii) gradually increases in size in the vehicle width direction from a leading (front) base end portion to a larger trailing (rear) end portion. Note the description of an “approximately triangular geometry” (col. 4, l. 24).
A second coupling member 31 connected to both the first coupling member 21 and a rearward portion 4a of the rear frame member 4. See Fig. 7; col. 4, l. 64 to col. 5, l. 6. As shown in Fig. 7, the second coupling member 31 (i) has upwardly extending flanges that are secured to the rearward portion 4a, (ii) extends in the vehicle front-rear direction, (iii) gradually increases in size in the vehicle width direction from a trailing (rear) base end portion to a larger leading (front) end portion, and (iv) has its larger leading end portion attached to the larger trailing end portion of the first coupling member 21.
A support bracket 23 connected to the first coupling member 21 and the forward portion 4b of the rear frame member 4, with the support bracket 23 forming a hollow portion or opening (bounded by flange portion 23c and bearing portions 23d) that receives an end of a suspension arm 22. See Figs. 4-7; col. 4, ll. 28-44.
With respect to claim 4, as best understood, the upwardly extending flanges of the first coupling member 21 define ridge lines that are generally aligned in the vehicle front-rear direction with corresponding ridge lines defined by the upwardly extending flanges of the second coupling member 31. And these ridge lines are in the vicinity of the larger end portions of the coupling members 21, 31. See Fig. 7.
With respect to claim 5, as best understood, see the discussion above with respect to claim 4. The larger end portion of the second coupling member 31 is substantially superimposed on the larger end portion of the first coupling member 21. Thus, ridge lines at the boundaries of the larger end portions are substantially superimposed on one another. See Fig. 7.
With respect to claim 6, the upwardly extending flanges of the coupling members 21, 31 define ribs that extend in the vehicle front-rear direction and are substantially superimposed on one another. See Fig. 7. 
With respect to claim 10, as best understood, the coupling member 21 has ridge lines defined at the base of the upwardly extending flanges that are generally parallel to corresponding ridge lines of the forward portion 4b of the rear frame member 4. See Figs. 4, 5 and 7.

GROUND 6:  Claims 1-3, 7, 8 and 11 rejected under 35 U.S.C. 102(a)(1) as anticipated by Takao et al. Alternatively, claims 1-3, 7, 8 and 11 rejected under 35 U.S.C. 103 as obvious over Takao et al.
Takao et al. discloses a vehicle structure including: an intermediate section having a pair of rockers (side frame members) 12, 12 interconnected by cross members 13-15; and a rear section disposed rearward of the intermediate section, with the rear section including a pair of rear frame members 16, 16. See Figs. 1-2; ¶¶ 0013-0016. Figs. 3-4 illustrate a coupling section between one of the rockers 12 and one of the rear frame members 16. This coupling section includes:
A second coupling member 18 (i) formed as a single body with the rear frame member 16, (ii) extending in the vehicle front-rear direction, (iii) having upper and lower coupling member portions 18a, 18c, and (iv) connected to the cross member 15. See Figs. 2-4; ¶¶ 0017-0019. As shown in Figs. 3-4, the second coupling member 18 (specifically its portions 18a, 18c) gradually increases in size in the vehicle width direction from a trailing (rear) base end portion to a larger leading (front) end portion.
A first coupling member 17 (i) having a leading (front) base end portion 30 attached to the rocker 12, (ii) having a larger trailing (rear) end portion 40 attached to the second coupling member 18, (iii) gradually increasing in size in the vehicle width and vertical directions from the leading base end portion 30 to the larger trailing end portion 40, and (iv) connected to the cross member 15. See Figs. 2-4; ¶¶ 0020-0022, 0024. As shown and described, the first coupling member 17 has its larger trailing end portion attached to the larger leading end portion of the second coupling member 18. Takao et al. further discloses “The shape of each reinforcement member 17…may be changed as needed” (¶ 0032).
A central joint portion 50 of the first coupling member 17 that forms a hollow portion (see the outer recessed area of the central portion 50 in Figs. 2-4) and that is formed with an opening 50d, which pivotally supports a suspension device (not shown) to which a wheel is attached. See Figs. 2-4; ¶¶ 0021, 0023. While Takao et al. does not specify that the suspension device is a suspension arm, the hollow central portion 50 and its opening 50d are configured to receive (i.e., structured so as to be capable of receiving) a portion of a suspension arm, as broadly claimed.
With respect to claim 1, Takao et al. is concerned with and only illustrates the intermediate and rear sections of the vehicle structure. See Figs. 1-4; ¶¶ 0001, 0013-0016. However, the skilled artisan would appreciate that (a) the vehicle structure necessarily includes a front section, and (b) such a front section conventionally includes a pair of front frame members similar to the pair of rear frame members 16, 16 of Takao et al.
In a first interpretation, the front frame member required by claim 1 is considered to be an inherent part of the vehicle structure of Takao et al.
In an alternative interpretation, Takao et al. is considered to fail to fully teach the front frame member required by claim 1. However, a front section with front frame members is conventional. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takao et al. by providing the vehicle structure with a front frame member in order to support the vehicle’s prime mover, front suspension, and/or front body portion. 
With respect to claim 2, see the explanation above, which establishes that Takao et al.  discloses an intermediate section having the cross member 15 coupled between the rockers 12, with one of the rockers 12 coupled to the cross member 15 via the first coupling member 17. While Takao et al. does not use the term “rockers”, claim 2 does not recite any structural limitation that distinguishes the claimed rockers from the members 12 of Takao et al.
With respect to claim 3, the first coupling member 17 is a single body.
With respect to claim 7, the first coupling member 17 has projections 40a, 40b, 40d that project toward and overlap the second coupling member 18. See Figs. 3-4; ¶¶ 0024-0025.
With respect to claim 8, the projections 40a, 40b, 40d constitute fitted-to portions into which a fitting portion(s) of the second coupling member 18 is(are) fit.
With respect to claim 11, Takao et al. discloses that, as an alternative to welding, “the reinforcement members 17 may be fixed using fastening means such as bolts” (¶ 0033).

GROUND 7:  Claims 1-3, 7, 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Takao et al. in view of Matsuura or Kobayashi et al.
See GROUND 6 for a detailed discussion of Takao et al.
In the alternative interpretation, Takao et al. is considered to fail to fully teach the front frame member required by claim 1. However, such a front frame member is conventional as demonstrated by Matsuura or Kobayashi et al. 
As noted in GROUND 5, Matsuura teaches a vehicle structure including a pair of front frame members 10, 10 disposed forward with respect to a pair of rockers (side sills) 2, 2, which constitute intermediate frame members and are disposed forward of a pair of rear frame members 4, 4. See Figs. 1-3; col. 2, ll. 46-55; col. 2, l. 62 to col. 3, l. 3; col. 3, ll. 31-34.
Kobayashi et al. teaches a vehicle structure including a pair of front frame members 12, 12 disposed forward with respect to a pair of rockers (side sills) 18, 18, which are disposed forward of a pair of rear frame members 16, 16. See Fig. 1; ¶¶ 0028-00291.
From the teachings of Matsuura or Kobayashi et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takao et al. by providing the vehicle structure with a pair of conventional front frame members in order to support the vehicle’s prime mover, front suspension, and/or front body portion.

GROUND 8:  Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 103 as obvious over Matsuura in view of Terada et al.
See GROUND 5 for a detailed discussion of Matsuura.
In an alternative interpretation, Matsuura is considered to fail to fully teach the hollow portion or opening required by claim 1. However, this feature is conventional as demonstrated by Terada et al.
Terada et al. teaches a coupling member 11A, 11B formed as a single body with a rear frame member 11 for (i) reinforcing a connection between the rear frame member 11 and a rocker (side sill 6), and (ii) providing for attachment of a rear suspension trailing arm 21. See Figs. 1-9; ¶¶ 0030, 0035-0036, 0045-0046, 0053-0054. The portion 11B of the coupling member is provided with a protrusion 41 forming a hollow portion that receives a front end of the trailing arm 21, which is secured to the coupling member portion 11B via a bush 21B and a bracket 37. See Figs. 1-9; ¶¶ 0057-0058, 0068, 0072-0073. Terada et al. explains that this construction provides the advantages of (i) positioning the suspension trailing arm attachment higher than the wheel center so as to ensure steering stability, (ii) a lightweight structure, (iii) smooth transmission of load in the event of a collision, and (iv) improved rigidity of the coupling member. See ¶¶ 0074, 0077, 0079, 0087.
From the teachings of Terada et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuura by providing the coupling section with a protrusion forming a hollow portion that receives the front end of the suspension arm in order to achieve the above-discussed advantages taught by Terada et al.

GROUND 9:  Claims 1-3, 7, 8 and 11 are rejected under 35 U.S.C. 103 as obvious over either (i) Takao et al. in view of Terada et al., or (ii) Takao et al. in view of Matsuura or Kobayashi et al. and further in view of Terada et al.
See GROUND 6 for a detailed discussion of Takao et al., and GROUND 7 for a detailed discussion of Takao et al. in view of Matsuura or Kobayashi et al.
In an alternative interpretation, Takao et al. is considered to fail to fully teach the hollow portion or opening required by claim 1. However, this feature is conventional as demonstrated by Terada et al.
See GROUND 8 for an explanation of the teachings of Terada et al.
From the teachings of Terada et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takao et al. by providing the coupling section with a protrusion forming a hollow portion that receives a front end of a trailing arm (serving as the suspension device) in order to achieve the above-discussed advantages taught by Terada et al.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Kawazu et al. discloses a vehicle structure, comprising: 
A pair of rear frames 14, 15 disposed rearward with respect to the vehicle structure in a vehicle front-rear direction. See Figs. 1-3 and 6; ¶¶ 0024, 0028-0031.
A pair of rockers (side sills) 84, 85 disposed forward of the rear frames 14, 15. See Figs. 1, 3-4 and 6; ¶¶ 00
A cross member 50 disposed between the pair of rockers 84, 85. See Figs. 1-3; ¶¶ 0032-0033.
A first coupling member 70 connected to a respective one of the rockers 84 such that it is configured to transmit stress from or to the rocker 84. See Figs. 1-4 and 6-7; ¶¶ 0041-0043.
As shown in Fig. 4, the first coupling member 70 gradually increases in size in a vehicle vertical direction on progression from a base end portion (i.e., forward portion) toward a “leading” end portion (i.e., larger rearward portion) thereof.
A second coupling member 25 connected to a respective one of the rear frames 14 such that it is configured to transmit stress from or to the rear frame 14. See Figs. 1-4 and 6-7; ¶¶ 0025, 0041, 0043.
As shown in Fig. 4, the second coupling member 25 gradually increases in size in a vehicle vertical direction on progression from a base end portion (i.e., forward portion) toward a “leading” end portion (i.e., larger rearward portion) thereof.
The “leading” end portion (i.e., larger rearward portion) of the first coupling member 70 and the “leading” end portion (i.e., larger rearward portion) of the second coupling member 25 are joined via a joining wall portion (flange) 29a. See Figs. 4 and 7; ¶¶ 0041, 0043, 0045, 0057.
The joining wall portion 29a is connected (at least indirectly) to the cross member 50 via a front wall 27c and flange 27e. See Fig. 4; ¶¶ 0043, 0045.
Since both the cross member 50 and the second coupling member 25 are disposed inboard of the first coupling member 70, and/or since the cross member 50 is connected directly to the second coupling member 25, the cross member 50 is disposed closer to the second coupling member 25 than the first coupling member 70 in a side view of the vehicle structure.

Beste et al. teaches a coupling member 24 connected to a rocker (side sill) 14, a cross member 16, and a rear frame 18. See Figs. 1-3. The coupling member 24 has a hollow portion or opening (see Fig. 1) in communication with a hollow portion or opening 18g in a rear frame portion 18d that receives/supports a suspension member. See ¶¶ 0024, 0027.

Iwatsuki teaches a coupling member 10 connected to a cross member 3, a rear frame 4 and a rocker (side sill) 5, with the coupling member 10 having a bracket portion 22 defining a hollow portion or opening that receives an end of a suspension arm 24. See Figs. 1-2 and 4-5.

Kaneko et al. teaches a first coupling member 25 connected to a rocker (side sill) 4, and a second coupling member 24 connected to the first coupling member 25 and a rear frame 6, with the second coupling member 24 having a hollow portion or opening that receives an end of a suspension arm 16. See Figs. 1 and 3-5.

Kim et al. teaches a first coupling member 30 connected to a rocker (side sill) and a frame 10, and a second coupling member 20 connected to the frame 10 and a cross member, with the coupling members 30, 20 gradually increasing in size from respective base end portions to respective wider end portions. See Figs. 1-2. Note the related illustration of the rocker in Figs. 4 and 6. 

Kobayashi et al. teaches a first coupling member 30 connected to a rocker (side sill) 18 and an intermediate frame 14, and a second coupling member 40 connected to the first coupling member 30, with the coupling members 30, 40 gradually increasing in size from respective base end portions to respective wider end portions, and with the first coupling member 30 having a hollow portion or opening (see Figs. 4-6). See Figs. 1-7.

Mildner et al. teaches a first coupling member 18 connected to a rocker (side sill) member 60 and a cross member 20, and a second coupling member 14 connected to the first coupling member 18 and a front frame 12, with the first coupling member 18 gradually increasing in size from a leading end portion to a base end portion. See Figs. 1-8.

Rieck et al. teaches a first coupling member in the form of a triangular gusset (see Fig. 8) connected to an intermediate frame 17/1, a second coupling member in the form of a trapezoidal gusset (see Fig. 8) connected to a rear frame 18, a first joining wall portion 36 connected to the intermediate frame 17/1 and the triangular gusset (see Fig. 8), a second joining wall portion 35 connected to the rear frame 18 and the trapezoidal gusset (see Fig. 8), and a cross member 32 connected to the rear frame 18 and the second joining wall portion 35. See Figs. 6 and 8.

Takeuchi teaches a first coupling member 13 connected to a side pillar 4, and a second coupling member 12 connected to a front frame 1, with a toe board 6 cooperating with (i) the first coupling member 13 to form a first coupling structure that gradually increases in size in a vehicle width direction, and (ii) the second coupling member 12 to form a second coupling structure that gradually increases in size in the vehicle width direction. See Figs. 5-7.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show:
At least one ridge line in the vicinity of the larger end portion of the first coupling member that is “co-linear with” (claim 4, l. 4) at least one ridge line in the vicinity of the larger end portion of the second coupling member.
At least one ridge line “of a plurality of ridge lines within a face of the [leading] larger end portion of the first [configuration] coupling member…disposed so as to be substantially superimposed on at least one ridge line of a plurality of ridge lines within a face of the [leading] larger end portion of the second [configuration] coupling member that is a face opposing the first [configuration] coupling member” (claim 5).
A ridge line of the coupling section that is “parallel to” (claim 10, l. 3) a ridge line on either the front frame member or the rear frame member.

These claimed features must be shown in the drawings or canceled from the claims. No new matter should be entered.

The drawings are also objected to because:
In Fig. 1, the location of the cross members 34, 38 is inconsistent with their location in Figs. 2 and 4-5. In Fig. 1, the cross members 34, 38 are illustrated as straddling the coupling members 40, 42. However, as described in the specification and as shown in Figs. 2 and 4-5, the cross members 34, 38 are connected to the coupling members 40 such that they do not straddle the joint between the coupling members 40, 42.
Fig. 2 does not comply with 37 CFR 1.84(h)(3). The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line, with the ends of the broken line designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Therefore, the section line labels “A” should each read “IV”, and the second line labels “B” should each read “V” (for consistency with the amendments to the specification).
In Fig. 2, the lead line for reference number 80 is not properly directed to the base end portion of the second coupling member 42. See Figs. 1 and 3.
In Fig. 4, the arrow label “UPR” should read “UP”. See Figs. 2-3; col. 7, ll. 25-26.
In Fig. 5, the arrow label “RH” should read “OUT”. See Figs. 1-3; col. 7, ll. 24-25.
In Fig. 5, the illustration of the cross member 38 is inaccurate and is inconsistent with its illustration in Figs. 2 and 4. As shown in Figs. 2 and 4, the end of the cross member 38 is connected to the coupling member 40 and covered by the cover 70. However, in Fig. 5, the end of the cross member 38 is improperly illustrated as being exposed outside of the cover 70.
In Fig. 6, the location of the cross member 38 is inconsistent with its location in Figs. 2 and 4-5. In Fig. 6, the cross member 38 is illustrated as straddling the coupling members 40, 42. However, as described in the specification and as shown in Figs. 2 and 4-5, the cross member 38 is connected to the coupling member 40 such that it does not straddle the joint between the coupling members 40, 42.
Fig. 7 does not comply with 37 CFR 1.84(h)(3). The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line, with the ends of the broken line designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Therefore, the section line labels “C” should each read “X” (for consistency with the amendments to the specification).
In Fig. 8, the illustration of the joining wall portions 166 is inaccurate and is inconsistent with Fig. 7. In Fig. 8, the joining wall portions 166 are shown as flat surfaces and/or an inwardly depending members. However, in Fig. 7, the joining wall portion 166 is an outwardly extending flange-like member.
In Fig. 10, the illustration of the coupling members 154, 156 and their joining wall portions 166, 174 are inaccurate and are inconsistent with Figs. 7-9. In Fig. 10, the coupling members 154, 156 and their joining wall portions 166, 174 are shown as solid bodies having a generally rectangular cross section. This is not an accurate depiction of the corresponding structure shown in Figs. 7-9.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed on October 27, 2022 have been fully considered. Some of the issues raised by applicant are fully addressed above. Some of applicant’s arguments are not germane to the new grounds of rejection set forth above.

With respect to GROUND 1, and the corresponding objection to the reissue declaration, applicant argues that the corrected reissue declaration identifies errors in original patent claim 1. However, as explained above, the corrected reissue declaration does not satisfy the requirement to identify a patent claim that the reissue application seeks to broaden.

With respect to GROUND 4, applicant argues that the subject matter of claim 5 is definite because the claimed ridge lines of the opposing faces are the edges of the opposing faces, which are superimposed with each other as shown in Fig. 4. This argument is not persuasive because the original disclosure does not provide support for a claim interpretation in which ridge lines are synonymous with edges. Fig. 4 shows the joining walls 56, 90 in cross section. No ridge lines are labeled in the figure, and no ridge lines are readily apparent. Further, as shown in Fig. 4, the opposing faces of the joining walls 56, 90 are in line contact with one another. The illustrated line contact does not provide support for the claimed substantially superimposed ridge lines. The drawings do not show and the specification does not identify (with reference to the drawings) any ridge lines within the opposing faces of the joining walls 56, 90.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GKD/ 
	Glenn K Dawson
	Reexamination Specialist, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.